Citation Nr: 0320849	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  96-42 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability evaluation for 
sacroiliac strain with low back traumatic degenerative joint 
disease, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that increased the veteran's disability rating 
for his service-connected back disability from zero to 10 
percent.  The veteran appealed that decision.  The Board 
remanded the matter in August 2000.  Subsequently, the RO 
increased the veteran's disability rating to 40 percent.  The 
veteran has continued his appeal, urging that his low back 
disability is more disabling.  


FINDING OF FACT

The veteran's sacroiliac strain with low back traumatic 
degenerative joint disease is manifested by sacroiliac and 
lumbosacral strain productive of not more than moderate 
limitation of range of motion including 70 degrees flexion, 
20 degrees lateral bending bilaterally, and extension back to 
20 degrees; there is no objective evidence of current nerve 
involvement.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent rating 
for sacroiliac strain with low back traumatic degenerative 
joint disease are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-
4.45, 4.71, 4.71a, Diagnostic Code 5010, 5293 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.  VCAA

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  These changes were codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2002).  In effect, this new legislation eliminates 
the requirement under the old 38 U.S.C.A. § 5107(a) (West 
1991) that a claimant must present a well-grounded claim 
before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2002).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

Initially, the Board finds no deficiencies with the duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete as required in 
38 U.S.C.A. § 5102.  The veteran's claim for an increased 
rating was received in June 1995.  With respect to VA's duty 
to notify, the record shows that the requirements of the VCAA 
were set forth in the Board's August 2000 remand as well as 
in a letter furnished to the appellant and his representative 
in March 2003.  He was also provided Supplemental Statements 
of the Case (SSOC's) in July 2002, January 2003 and April 
2003.  A letter dated in December 2000 from the RO asked the 
veteran about for specific additional medical records 
relevant to his claim and informed him that the VA sought 
records from one of his treating sources, Dr. Golden.  These 
records were received.  It appears from the contentions and 
arguments presented by the appellant that he is fully aware 
of the relevant law and evidence germane to his claims at 
issue on appeal, and is aware, as well, of the 
responsibilities that both he and VA share with respect to 
the development of the claims.  The VCAA-notice letter of 
March 2003, as well as the SSOCs, informed him what evidence 
and information VA had and what VA would be obtaining 
relative to his claim for an increased rating, and explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  The March 2003 letter further 
informed the veteran of the provisions of the VCAA and VA's 
duties.  The Board notes that the RO informed the veteran in 
the changes in the relevant regulation regarding 
intervertebral disc syndrome in the April 2003 SSOC.  In the 
April 2003 SSOC, a response within 60 days was requested.  
The veteran responded in writing that he wished to waive the 
60 days.  

In view of the above, and from review of the evidence in the 
claims file, there does not appear to be any additional 
missing information or other evidence that has not been 
accounted for in the RO's notification actions taken in 
connection with the appellate development and review of this 
appeal.  Therefore, the Board finds that the Department's 
duty to notify has been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

With respect to VA's duty to assist, the appellant has 
provided records of private treatment but has not referenced 
any additional unobtained evidence that might aid his appeal 
or that might be pertinent to his claim.  The RO sought these 
records but was unable to locate them.  The veteran was 
informed of this fact.  The duty to assist also includes, 
when appropriate, the duty to conduct a medical examination 
of the claimant.  In this case, the RO provided the appellant 
VA compensation examinations in October 1996, October 1997, 
November 2000, and April 2003 in connection with the 
development and adjudication of the claim on appeal.  

Finally, the Board notes that the VCAA notification letters 
sent to the appellant, in conjunction with the statements of 
the case and the supplemental statements of the case, 
essentially complied with the recent holding of Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 
1, 2003).  That case held that 38 C.F.R. § 19.9(a)(2)(ii) is 
invalid to the extent it provides a claimant "not less than 
30 days" to respond to a VCAA notification letter sent by 
the Board because it is contrary to 38 U.S.C.A. § 5103(b), 
which provides a claimant one year to submit evidence.  In 
this case, the RO and not the Board advised the appellant of 
the VCAA.  The RO's duty to notify, pursuant to 38 C.F.R. § 
3.159(b), was not invalidated by the recent Federal Circuit 
decision.  Moreover, even if the 2003 VCAA letter did not 
expressly notify the appellant that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b), any such error in the letters was 
harmless and did not affect his substantive rights.  That is 
so because more than one year has passed since the July 2002 
SSOC, the BVA remand and the December 2000 letter were sent, 
so the appellant's case was not decided before the one-year 
period expired, and he had more than ample time to submit 
additional evidence.  The documents collectively provided 
pertinent law and addressed all evidence presented in the 
claim.  It is clear that the claimant has nothing further to 
submit, and adjudication of his claim can proceed.  He has 
indicated as recently as April 2003, in his letter following 
the last SSOC, that he wanted his case forwarded to the Board 
without delay.

In light of the circumstances of this case, which has 
involved extensive development attempts, including multiple 
attempts to schedule the veteran for examinations, obtaining 
all medical records known to exist, and obtaining VA medical 
examinations concerning the claim, it appears that VA has 
done everything reasonably possible to assist the appellant.  
Further delay of the appellate review of this case by the 
Board would serve no useful purpose.

Accordingly, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).


B.  Increased rating

1.  Factual Background

A February 1946 rating decision granted service connection 
for sacroiliac strain.  A non-compensable rating was 
assigned.  In June 1995, the veteran filed a claim for an 
increased rating.  A 40 percent rating was granted during the 
course of the current appeal.  

VA examinations were conducted in October 1996 and October 
1997.  In 1996, range of motion of the low back was 1/3 
normal.  Knee and ankle jerks were 2+ and symmetrical.  In 
1997, there was no muscle spasm on palpation of the back and 
no tenderness in the sacroiliac joints.  Flexion was to 80 
degrees, extension was to 20 degrees, and lateral flexion was 
to 20 degrees bilaterally.  Deep tendon reflexes were again 
2+ in the knees and ankles.  There was no loss of sensation 
or atrophy of the musculature.  

Relevant VA treatment records dated from 1995 to 2000 show a 
history of complaints of back pain as well as a history of X-
ray findings consistent with degenerative changes involving 
the thoracic and lumbar spine.  

Private treatment records from M. K. Golden, M.D., dated from 
January 1995 to February 2000 show one visit for back pain in 
February 2000.  The veteran was treating with Motrin and 
wanted to discuss treating with another medication.  

The veteran was afforded a VA examination in November 2000.  
He reported that since service he worked as a tool rebuilder.  
He worked 44 years for a tool company before retiring in 1986 
due to unrelated health problems.  The veteran reported he 
had back pain daily.  He could walk a mile but stand for only 
about five or 10 minutes.  His back bothered him on steps or 
when he turns the wrong way.  He reported he attended a VA 
clinic for his back.  

On examination, the veteran stood with a trunk tilt and had a 
lumbar curvature with a prominence on the right side of the 
spine.  Straight leg raising was to 60 degrees bilaterally.  
Back motion was restricted.  Flexion was to 50 degrees, 5 
degrees extension and 10 degrees side tilt bilaterally.  It 
was noted that he accomplished much of his forward bending 
with his hips.  Old X-rays were noted to show scoliosis, old 
compression fracture of dorsal 12, narrowing of L5 disc 
space, degenerative osteophytes throughout the lumbar spine.  
The diagnosis was sacroiliac sprain.  The examiner felt that 
the sacroiliac problem and the low back problem were 
basically the same, and they came from the same injury.  As 
to the functional impairment caused by the disability, the 
examiner believed the disability related to service probably 
involved the disc as well as the joint structure.  The 
examiner did not observe lack of coordination.  Excess 
fatigability and weakened movement were considered to be age-
related.  Not much pain was noted.  The examiner felt the 
inability to stand for prolonged periods was related to the 
back disability.  There was no muscle atrophy.  Knee and 
ankle jerks were symmetrical and active.  The veteran could 
heel and toe walk with some mild difficulty.

X-rays taken with the November 2000 examination showed 
curvature and alignment within normal limits.  There was 
slight loss of height anteriorly T12-L2.  Narrowing of the 
L5/S1 disc space was noted, to a lesser extent consistent 
with degenerative joint disease.  

More recently, the veteran was afforded a VA examination in 
April 2003.  He reported right flank pain of a 5 out of 10 in 
severity which progresses to a 10 with activity.  Pain is 
increased with bending, heavy activity, standing for over 10 
minutes, or lifting over 15 pounds.  It was noted that past 
X-rays of the hips showed moderate degenerative arthritis, 
and those of the spine showed lumbosacral disc disease.  
Examination showed sensation to be normal.  Deep tendon 
reflexes were 3/4  at the knees and 1/4 at the ankles.  
Straight leg raising was negative.  Flexion was to 70 
degrees, extension was to 20 degrees.  Lateral movement was 
to 20 degrees.  There was tenderness to the right sacroiliac 
joint.  The diagnosis was sacroiliac strain, right, chronic, 
moderate disability, slight progression, degenerative 
arthritis, both hips, no significant disability, chronic 
lumbosacral strain, no significant disability.  The examiner 
found that the sacroiliac joint and the lumbar paraspinous 
muscle were the areas that involved disability.  There was no 
apparent nerve involvement.  The veteran showed minimal 
weakness of the low back, excess fatigability, but no 
incoordination.  No visible pain was noted with walking.  
There was no atrophy but there was lumbar muscle hypertrophy.  
There was no apparent clinical difference with in the veteran 
over the past year, according to the examiner.  

2.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

There are additional laws and regulations that the VA must 
consider when evaluating a claim for an increased disability 
rating.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).  Where an increased rating is at issue, the present 
level of the disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In evaluating a service-connected joint disability, VA must 
also consider functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and the rule against pyramiding in 38 
C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.

The veteran's service-connected sacroiliac strain with low 
back traumatic degenerative joint disease has been evaluated 
under Diagnostic Codes (DC) 5010 pertaining to traumatic 
arthritis and DC 5293, pertaining to degenerative disc 
disease.  Up until September 23, 2002, DC 5293 provided that 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
warrants a 60 percent evaluation.  Severe intervertebral disc 
syndrome with recurring attacks with intermittent relief, 
warrants a 40 percent rating.  Moderate intervertebral disc 
syndrome, with recurring attacks, warrants a 20 percent 
rating.  Mild intervertebral disc syndrome is rated at 10 
percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293.

Changes to this Diagnostic Code became effective September 
23, 2002.  They are as follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the 
past 12 months or by combining under Sec. 4.25 
separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations 
for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total 
duration of at least six weeks during the past 12 
months, rate at 60 percent;
With incapacitating episodes having a total 
duration of at least four weeks but less than six 
weeks during the past 12 months, rate at 40 
percent;
With incapacitating episodes having a total 
duration of at least two weeks but less than four 
weeks during the past 12 months, rate at 20 
percent;
With incapacitating episodes having a total 
duration of at least one week but less than two 
weeks during the past 12 months, rate at 10 
percent.

Note (1): For purposes of evaluations under 5293, 
an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a 
physician and treatment by a physician. "Chronic 
orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome is 
present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly 
distinct, evaluate each segment on the basis of 
chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results 
in a higher evaluation for that segment.  

See Amendment to Part 4, Schedule for Rating Disabilities, 
Effective September 23, 2002; See 67 Fed. Reg. 54345-54349 
(August 22, 2002).

Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Accordingly, when such disability is service 
connected, the Board is generally required to review both the 
pre- and post-September 23, 2002, rating criteria to 
determine the proper evaluation for the veteran's disability 
due to intervertebral disc disease.  The effective date rule 
established by 38 U.S.C.A. § 5110(g), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  Id.  

Applying the former criteria, the veteran's low back 
disability has been most recently characterized by the VA 
examiner in April 2003 as sacroiliac strain with low back 
arthritis.  There is no objective evidence of radiculopathy 
or other nerve involvement.  This is consistent with the 
prior examinations and findings in the time period since the 
claim was filed in June 1995.  The ranges of motion indicated 
in that 2003 examination are not full but rather somewhat 
restricted.  X-rays showed degenerative changes.  As to the 
relevant criteria for an increased rating under DC 5293, the 
record reflects that muscle spasm is not present.  Nor are 
other neurological findings appropriate to the site of a 
diseased disc.  Lateral spine motion, unilateral, in standing 
position, was limited but not noted to be lost on any 
examination.  Ankle jerk is present.  Although there have 
been problems with the right sided sacroiliac pain, this is 
not related to neurological disease, as noted by the examiner 
in April 2003.  

The record shows that the veteran does not demonstrate 
intervertebral disc syndrome to the extent that he was having 
incapacitation episodes at least six weeks during the past 12 
months rate.  The most recent examiner noted no neurological 
involvement, and VA and private treatment records do not 
substantiate the occurrence of any incapacitating episodes.  
The remaining medical evidence fails to objectively 
demonstrate nerve involvement which would warrant an 
increased rating under the new criteria.  As there is a lack 
of objective evidence of radiculopathy or nerve involvement, 
an increased rating under the new criteria for 5293 is thus 
inappropriate.  

Similarly, the Board notes that the subsequent evidence fails 
to support a finding that the veteran's service-connected low 
back disability rating should be increased based solely upon 
traumatic arthritis.  Traumatic arthritis established by X-
ray findings is to be evaluated as degenerative arthritis. 38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2002).  Degenerative 
arthritis established by X-ray findings will be evaluated on 
the basis of limitation of motion of the specific joint or 
joints involved.  Limitation of motion must be confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2002).  

As pointed out by the examiner the most recent VA 
examination, the degenerative arthritis of the hips and 
chronic lumbosacral strain caused no significant disability.  
An increased rating is not for application under DC 5010.  
The sacroiliac strain caused no more than moderate 
disability.  Range of motion of the lumbar spine is rated at 
40 percent when severe.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  The veteran's current rating is 40 percent.  See 
38 C.F.R. § 4.14.  

The 2003 VA examination report was thorough and based on a 
review of the entire claims file as well as an examination of 
the veteran.  The findings are uncontroverted and in fact the 
clarify discordant findings suggesting possible disc disease, 
e.g. complaints of pain and symptoms in earlier records.  
Thus, the Board finds the 2003 report and opinion persuasive 
and probative as to the lack of a basis for an increased 
rating under Diagnostic Code 5293, former and revised, 5010, 
and any other related Diagnostic Code.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2002) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  Considering functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45, as set forth in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Board notes that there is 
minimal weakened movement and excess fatigability.  Both have 
been attributed to the veteran's age.  Furthermore, VA 
examinations specifically indicate no incoordination.  Thus, 
no additional rating is warranted pursuant to DeLuca.  


ORDER

An evaluation in excess of 40 percent for sacroiliac strain 
with low back traumatic degenerative joint disease is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

